870 F.2d 655Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John B. HOLWAY, Plaintiff-Appellant,v.William H. REHNQUIST, Byron White, John Paul Stevens, III,Harry A. Blackmun, Sandra Day O'Connor, Lewis F. Powell,Jr., Thurgood Marshall, Warren E. Burger, Albert Bryan, Jr.,James Cacheris, David Stuart Russell, Kenneth K. Hall,Francis D. Murnaghan, Edwin Meese, III, William FrenchSmith, Dennis Szybala, Elsie L. Munsell, Defendants-Appellees.
No. 88-2049.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 27, 1989.Decided March 1, 1989.

John B. Holway, appellant pro se.
Paula Mary Potoczak, Office of the United States Attorney, for appellees.
Before PHILLIPS and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
John B. Holway appeals the dismissal of his civil rights suit against numerous federal judges and attorneys.  We affirm.


2
In his suit, Holway claimed that the defendant judges violated his constitutional rights by their rulings and conduct during judicial proceedings in one of his previous lawsuits, Holway v. Burger, No. 85-1175 (4th Cir.  June 28, 1985) (unpublished).  The district court correctly dismissed this claim, as the defendant judges are immune from damages for their actions in Holway's suit.   See Stump v. Sparkman, 435 U.S. 349 (1978).  Holway also claimed that the defendant government attorneys violated his constitutional rights by representing federal judges and raising the defense of judicial immunity on their behalf.  This claim was also properly dismissed, as the attorneys did not violate any of Holway's clearly established constitutional rights by defending federal judges against Holway's lawsuits.   See Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).  We also note that the district judge was under no obligation to disqualify himself or to transfer this action to another circuit because of Holway's previous suits against Fourth Circuit judges.   United States v. Studley, 783 F.2d 934, 940 (9th Cir.1986);  United States v. Grismore, 564 F.2d 929, 933 (10th Cir.1977), cert. denied, 435 U.S. 954 (1978);  Ely Valley Mines, Inc. v. Lee, 385 F.2d 188, 190-91 (9th Cir.1967);  Andersen v. Roszkowski, 681 F.Supp. 1284, 1288-89 (N.D.Ill.1988) (judges not required to recuse themselves because they have been defendants in an earlier suit brought by the plaintiff).


3
We affirm the judgment of the district court dismissing Holway's lawsuit.  We also deny Holway's request to transfer this action to a "neutral" court.  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


4
AFFIRMED.